

EXHIBIT 10.1




May 1, 2012


Steven E. Baginski
16320 Wilson Creek Court
Chesterfield, MO 63005


Dear Steve:


On behalf of The Children’s Place, it is my pleasure to confirm our offer of
employment for the position of Senior Vice President, Chief Financial Officer
reporting to Eric Bauer, Chief Operating Officer. Details of our offer are as
follows:




•
COMMENCEMENT OF EMPLOYMENT:            May 8, 2012



•
ANNUAL BASE SALARY:                    $ 450,000



•
BONUS: You will be eligible to participate in our annual management incentive
bonus plan (the “Bonus Plan”). Your bonus is based on Company and individual
performance. Your target bonus will be 40% of your annual salary. For fiscal
2012, there is no cap to your potential above Target. There is a Threshold below
which no bonus is earned. In addition, for fiscal 2012, there is a bonus
modifier based upon comparable retail store sales. Notwithstanding the forgoing,
for fiscal 2012, you will receive and annual bonus of no less than $180,000.



•
EQUITY AWARD.  Based upon your position with the Company, you will receive an
equity award for fiscal 2012. All equity awards are subject to the Company’s
2011 Equity Incentive Plan (“2011 Equity Plan”) and must be awarded in
accordance with the Company’s Policy Regarding the Award of Equity-Based
Incentives to Executives Officers and Other Employees (the “Equity Award
Policy”).

1.
Number of Shares.  An award of 12,000 shares (as defined in the 2011 Equity
Plan). 

2.
Type of Award.  The 12,000 shares will be awarded in the form of 60% Time-Based
RSU’s and 40% Performance-Based RSU’s (as defined in the 2011 Equity Plan). 
Dependent upon the attainment of the Performance Metric for fiscal year 2012,
the total amount of Performance-Based RSU’s earned may range from 0% to 200% of
your Performance-Based RSU Award. 

3.
Grant Date.  The grant date for this award will be June 1, 2012 (the “Grant
Date”), provided that you execute and deliver to the Company the Time-Based
Restricted Stock Unit Award Agreement and your Performance-Based Restricted
Stock Unit Agreement within the requisite period of time.  (The Award Agreements
will be provided to you following your execution and return of this offer
letter.) 

4.
Vesting.  The Time-Based Restricted Stock Units will vest ratably over three
years based on continued employment.  If earned, the Performance Based RSU’s
will vest at the end




--------------------------------------------------------------------------------



of three years based on continued employment.


•
FUTURE EQUITY AWARDS: Following 2012, you will be eligible to receive an equity
award under the 2011 Equity Plan at the same time as other Senior Executives,
subject to approval of the Compensation Committee.

•
RELOCATION: To help you with your move, we will provide you with relocation
assistance consistent with associates at your level, including temporary housing
for up to four (4) months.



•
401(k) PLAN: Following 90 days of service, you will be eligible to participate
in The Children’s Place 401(k) Savings Plan. After one year of service, you will
be eligible for Company matching contributions equal to 50% of your own
contributions up to 5% of covered compensation. Company matching contributions
are subject to graduated vesting over five years.



•
OTHER BENEFITS: You will be eligible as of the first of the month following your
commencement date for other benefits (long term disability, health and life
insurance) available to other associates at your level.



•
PAID TIME OFF: You will be eligible for 22 days of Paid Time Off (PTO) in every
fiscal year (February through January). You may not carry over PTO days from
year to year. The number of days you are eligible to receive during the current
fiscal year will be prorated based on your commencement date. Your PTO days do
not include nine Company paid holidays. The Company’s PTO policy and Company
paid holidays are subject to change annually.



•
CHANGE IN CONTROL: Subject to your execution and delivery to the Company of an
amended and restated Change in Control Severance Agreement (the “Change in
Control Severance Agreement”), you will be protected if you should be terminated
other than for Cause (as defined in the Change in Control Severance Agreement)
or resign for Good Reason (as defined in the Change in Control Severance
Agreement) in anticipation of, or subsequent to, a Change in Control (as defined
in the Change in Control Severance Agreement). Under the Change in Control
Severance Agreement, the severance period is 18 months. During the severance
period, you will be paid your salary and target bonus, as well as continue to be
covered under the Company’s health plan. In addition, pursuant to the 2011
Equity Plan, (i) 100% of your Time-Based RSUs will vest and be delivered
immediately prior to a Change in Control and (ii) 50% of your Performance Based
RSUs will vest and be delivered immediately prior to a Change in Control if the
Change in Control occurs within the first six months of the applicable
performance period (100% will vest and be so delivered if the Change in Control
occurs within the second six months of the applicable performance period).
Unless the Change in Control Severance Agreement is otherwise terminated earlier
pursuant to its terms, it will remain in force for two years from the execution
thereof and it will renew for additional one year periods unless the Company
provides you with notice of nonrenewal at least 90 days prior to the second
anniversary date thereof or, if renewed, at least 90 days prior to each
subsequent renewal.



•
SEVERANCE: You will be eligible to receive a severance payment in the amount
available to other associates at your level under the Company’s severance
guidelines. In the event that you are terminated from the Company without Cause
(as defined in the Change in Control Severance Agreement), the amount you will
entitled to receive will be the greater of the amount provided




--------------------------------------------------------------------------------



under the severance guidelines in effect at the time of your termination or
twelve month’s severance at your then current salary. Further, the Company
agrees to waive the applicable premium cost that you would otherwise be required
to pay for continued group health benefit coverage under COBRA for a period of
not more than twelve months following your date of termination unless otherwise
prohibited under applicable law. All such payments are intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations there under such that no payment made, or benefit provided, to
you hereunder shall be subject to an “additional tax” within the meaning of the
Code. Receipt of the payments set forth herein are conditioned upon the
execution and delivery of a release in such form as the Company shall reasonably
determine, which shall, to the extent permitted by law, waive all claims and
actions against the Company and its officers, directors, affiliates and such
other related parties and entities as the Company chooses to include in the
release.




•
WITHHOLDING: The Company is authorized to withhold from any payment to be made
hereunder to you such amounts for income tax, social security, unemployment
compensation, excise taxes and other taxes and penalties as in the Company’s
judgment is required to comply with applicable laws and regulations.



•
409A COMPLIANCE: Notwithstanding anything in this offer letter to the contrary,
if you are a “specified employee” (determined in accordance with Section 409A of
the Code and Treasury Regulation Section 1.409A-3(i)(2)) as of the termination
of your employment with the Company, and, if any payment, benefit or entitlement
provided for in this offer letter or otherwise both (i) constitutes a “deferral
of compensation” within the meaning of Section 409A of the Code and (ii) cannot
be paid or provided in a manner otherwise provided herein or otherwise without
subjecting you to additional tax, interest, and/or penalties under Section 409A
of the Code, then any such payment, benefit or entitlement that is payable
during the first six months following the date of your termination of employment
shall be paid or provided to you (or your estate, if applicable) in a lump sum
cash payment (together with interest on such amount during the period of such
restriction at a rate, per annum, equal to the applicable federal short-term
rate (compounded monthly) in effect under Section 1274(d) of the Code on the
date of termination) on the earlier of (x) your death or (y) the first business
day of the seventh calendar month immediately following the month in which your
termination of employment occurs.



•
CONFIDENTIALITY, ETC.: At the time of the execution and delivery of this offer
letter, you will also execute and deliver the Company’s Confidentiality, Work
Product and Non-solicitation Agreement delivered herewith.





Unless specifically stated in this offer letter, all terms and conditions of
your employment are as provided by the policies and practices of The Children’s
Place Retail Stores, Inc. and its affiliates as in effect from time to time.


This offer of employment is not to be construed as an employment contract,
expressed or implied, and it is specifically understood that your employment is
at-will (this means that either you or the Company may terminate your employment
at any time with or without cause) and further that there is no intent on the
part of the Company or yourself, for continued employment of any specified
period of time.





--------------------------------------------------------------------------------



Please indicate your acceptance of and agreement with the foregoing by executing
this offer letter and returning a copy to me.




















Steve, please give this offer your utmost consideration. We look forward to your
joining our team. We are confident that you will make a strong contribution to
our continued growth and success. Should you have any questions concerning the
specifics of our offer to you, or the benefit programs, please do not hesitate
to call.


Sincerely,




/s/ Jane Elfers                    
Jane Elfers
President & Chief Executive Officer




Agreed and Accepted:




/s/ Steven Baginski                
Steven Baginski
    







